DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-16 and 21-27.
Claims 2-4 and 17-20 are canceled.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1, 5-16 and 21-27 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 4 and 6-16, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-16 and 21-27 are allowed. Independent claims 1, 21, 23 and 26 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical wherein each cable has one end directly integrally connected to at least one corresponding cable receptacle connector, and the other end detachably connected to the corresponding board-mount receptacle connector via a plug connector, the first printed circuit board and the second printed circuit board are formed by two different portions of a one piece of printed circuit board; each of said cables is connected to two corresponding cable receptacle connectors which are aligned with each other in a vertical direction; and said two corresponding cable receptacle connectors are arranged in a mirror image manner in the vertical direction, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical assembly comprising: a periphery side and a system side connected with each other via a plurality of cables; the periphery side including: a first printed circuit board; a cage structure mounted upon the first printed circuit board; a plurality of receiving cavities formed in the cage; and a plurality of cable receptacle connectors; the system side wherein each cable has one end directly integrally connected to at least one corresponding cable receptacle connector, and the other end detachably connected to the corresponding board-mount receptacle connector via a plug connector; the first printed circuit board and the second printed circuit board are formed by two different portions of a one piece of printed circuit board; the cage forms two rows of receiving cavities each of which is equipped with one of said cable receptacle connectors at the rear portion; and said two rows of receiving cavities are arranged on two opposite surfaces of the first printed circuit board, respectively, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 23, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical assembly comprising: a periphery side and a system side connected with each other via a plurality of cables; the periphery side including: a first printed circuit board; a cage structure mounted upon the first printed circuit board; a plurality of receiving cavities formed in the cage; and a plurality of cable receptacle connectors located at rear portions of said receiving cavities; the system side including: a second printed circuit board; a plurality of board-mount receptacle connectors mounted upon the second printed circuit board; and a plurality of cables connected between the cable receptacle connectors and the board-mount receptacle connectors; wherein each cable has one end directly integrally connected to at least one corresponding cable receptacle connector, and the other end detachably connected to the corresponding board-mount receptacle connector via a plug connector; the first printed circuit board and the second printed circuit board are formed by two different portions of a one piece of printed circuit board; and each of said cable receptacle connectors defines two rows of contacts, and one row of the contacts are mounted to the printed circuit board while the other row of contacts are connected to the cable, as recited in claim 23, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 26, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical assembly comprising: a periphery side and a system side connected with each other via a plurality of cables; the periphery side including: a first printed circuit board; a cage structure mounted upon the first printed circuit board; a plurality of receiving cavities formed in the cage for receiving a plurality of modules; and a plurality of cable receptacle connectors located at rear portions of said receiving cavities; the system side including: a second printed circuit board; a plurality of board-mount receptacle connectors mounted upon the second printed circuit board; and a plurality of cables connected between the cable receptacle connectors and the board-mount receptacle connectors; wherein each cable has one end directly integrally connected to at least one corresponding cable receptacle connector, and the other end detachably connected to the corresponding board-mount receptacle connector via a plug connector; the first printed circuit board and the second printed circuit board are formed by two different portions of a one piece of printed circuit board; and each of said cables is connected to four corresponding cable receptacle connectors which are aligned with each other in a transverse direction, as recited in claim 26, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831